508 Pa. 643 (1985)
500 A.2d 428
Joann DAMBACHER, a minor, by her parents and natural guardians, William J. DAMBACHER and Joann Dambacher, and William J. Dambacher and Joann Dambacher, in their own right, Appellants,
v.
Nicholas J. MALLIS, Jr., Sears, Roebuck & Company and Commonwealth of Pennsylvania, Department of Transportation.
Supreme Court of Pennsylvania.
Argued October 24, 1985.
Decided November 21, 1985.
Gustine J. Pelagatti, Philadelphia, James D. McDonald, Jr., Erie, amicus  for Pa. Trial Lawyers Ass'n.
Bernard J. Smolens, Sherry A. Swirsky, Philadelphia, for Sears, Roebuck & Co.
*644 Alan H. Ross, Philadelphia, for Nicholas Mallis.
Gary B. Gilman, Albert Grube, Deputy Attys. Gen., for Dept. of Transp.
Timothy P. Ryan, Victor E. Schwartz, Kathryn Kelly, Washington, D.C., amicus  for Product Liability Advisory Council  Pro Hac Vice Granted.
William H. Crabtree, Edward P. Good, Detroit, Mich., amicus  for Motor Vehicle Manufacturers Assoc.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
Prior Report: 336 Pa.Super. 22, 485 A.2d 408.
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN and ZAPPALA, JJ., dissent.